                   Case 8:20-cv-02032 Document 1 Filed 08/28/20 Page 1 of 1 PageID 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    Middle District
                                                __________ District of
                                                                    of Florida
                                                                       __________

                      BRIANNA JONES                             )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No.
                                                                )
          CRYO-CELL INTERNATIONAL, INC.                         )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TO: CRYO-CELL INTERNATIONAL, INC..
                                       C/O: SMITH, DARRELL C
                                       101 E. KENNEDY BLVD., STE. 2800
                                       TAMPA, FL 33602




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: KYLE J. LEE
                                       1971 WEST LUMSDEN ROAD, SUITE 303
                                       BRANDON, FLORIDA 33511




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
